833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald SLADE, Plaintiff-Appellant,v.Clay HESTER, Sheriff, Major Rice, C.E. Chuck Moore, Captain,Defendants- Appellees.
No. 87-6570.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 12, 1987.

Reginald Slade, appellant pro se.
Before SPROUSE, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Slade v. Hester, C/A No. 86-953-N (E.D.Va. Apr. 10, 1987).*


2
AFFIRMED.



*
 We also find no abuse of discretion in the denial of the motion to amend the judgment brought pursuant to Fed.R.Civ.P. 59.  Slade's allegations in his motion did not require the court to reconsider its order dismissing the complaint without prejudice